Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “the unauthorized motion” There is insufficient antecedent basis for this limitation in the claim.

Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-13,  16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2016/0268843 A1) in view of Erestam (US 2017/0256006 A1).

Regarding Claim 1, Baarman teaches a charging station hub comprising: a housing (refer fig.1 that shows charger 201 with a housing 202); a communication module integrated into the housing (computer/control 602, fig.6 coupled with power supply 604) and configured to communicate with a work site device (refer fig.6 that discloses communication of power supply 604 with remote device 610 via network 608) and a mobile user device (refer fig.6 that discloses communication of power supply 604 with external controller device 612 via network 608); and a controller (control unit 602, fig.6) provided in the housing coupled to the communication module (refer fig.6 that shows communication module and controller that is computer/control unit 602).
Baarman discloses, the communication of power supply via communication network with the remote device and transfer the information to the external controller device as discloses in para [0038, 0041 and 0054] and fig.6. However Baarman fails to disclose requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device.
Erestam discloses, requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device (refer fig.1-3 and para [0025] that discloses requesting, receiving and providing the information and/or services of the work site devices such as item 50, 20, 60 to the user’s devices via network 30 as shown in fig.2).
It would have been obvious to one having ordinary skill in the art to modify the charging station devices of Baarman to combine with the communication module that communicates with work site device and provides information to the user’s devices as taught by Erestam such that the communication between the working site devices with the charging station and user devices provides time saving and enhances efficiency 
Regarding Claim 2, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman further teaches, comprising a battery pack charger integrated into the housing (refer fig.1 that discloses power supply within the housing 202 with a charging supply primary coil).

Regarding Claim 3, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman further teaches, wherein the work site device (remote device 610, fig.6) is a battery pack configured to be charged by the battery pack charger (refer fig.6 that discloses remote device 610 that is charged by the power supply 604) and wherein the operational characteristics are received from the work site device via the battery pack charger (refer fig.6 that discloses sharing of information of remote device 610 with the power supply 604 and external controller device 612 via network 608).

Regarding Claim 4, Baarman in view of Erestam teaches the charging station hub of claim 2. Baarman further teaches, comprising a power cord to receive power from an external power source, wherein the power from the external power source is provided to the battery pack charger (three-wire connection from the low voltage power supply 504 and with a two-wire connection from the low voltage power supply 508, fig.5).
(refer fig.1,6 that discloses power supply 104 providing power supply to pluralities of devices, one of the ordinary skills in the art would appreciate that it would have been obvious to one having ordinary skill in the art to add pluralities of charging port as per user desire).

Regarding Claim 6, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman further teaches, comprising a mobile device charging module integrated into the housing for charging the mobile user device (refer fig.6 that discloses power supply 604 charging the remote device 610).

Regarding Claim 11, Baarman in view of Erestam teaches the charging station hub of claim 1. Erestam further teaches, requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device (refer fig.1-3 and para [0025] that discloses requesting, receiving and providing the information and/or services of the work site devices such as item 50, 20, 60 to the user’s devices via network 30 as shown in fig.2).

Regarding Claim 12, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman further teaches, the computer 602 transmitting the information to the network 608 connected with the external controller device 612 (refer fig.6, para 

Regarding Claim 13, Baarman teaches a method for monitoring and controlling devices at a work site using a charging station hub. Baarman discloses, the communication of power supply via communication network with the remote device and transfer the information to the external controller device as discloses in para [0038, 0041 and 0054] and fig.6. However Baarman fails to disclose requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device.
Erestam discloses, requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device (refer fig.1-3 and para [0025] that discloses requesting, receiving and providing the information and/or services of the work site devices such as item 50, 20, 60 to the user’s devices via network 30 as shown in fig.2).
It would have been obvious to one having ordinary skill in the art to modify the charging station devices of Baarman to combine with the communication module that communicates with work site device and provides information to the user’s devices as taught by Erestam such that the communication between the working site devices with the charging station and user devices provides time saving and enhances efficiency 

Regarding Claim 16, Baarman in view of Erestam teaches the method of claim 13. Baarman further teaches, wherein the charging station hub includes a battery pack charger integrated into a housing of the charging station hub (refer fig.1 that discloses power supply within the housing 202 with a charging supply primary coil) and wherein the work site device is a battery pack (refer fig.6 that discloses remote device 610 with a battery pack), the method further comprising: charging, using the battery pack charger, the battery pack (refer fig.6 that discloses charging of the remote device 610 via power supply 604).

Regarding Claim 17, Baarman in view of Erestam teaches the method of claim 16. Baarman further teaches receiving, using a power cord of the charging station hub, power from an external power source (refer fig.5-6 that discloses power supplied from three wire connection to the power supply device); and providing, the power from the external power source to the battery pack charger (refer fig.6 that discloses charging of the remote device 610 via power supply 604).

Regarding Claim 19, Baarman in view of Erestam teaches the method of claim 13. Erestam further discloses, requesting and receiving operational characteristic from the work site device and providing the operation characteristics to the mobile user device (refer fig.1-3 and para [0025] that discloses requesting, receiving and providing the information and/or services of the work site devices such as item 50, 20, 60 to the user’s devices via network 30 as shown in fig.2).

Regarding Claim 20, Baarman in view of Erestam teaches the method of claim 13. Baarman further teaches, the computer 602 transmitting the information to the network 608 connected with the external controller device 612 (refer fig.6, para 0038). Thus it would have been obvious design of choice to one having ordinary skill in the art to modify the communication of transmitting the information between the devices via communication network within the user desired predetermined intervals such that for improving charging and communication efficiency. 


Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2016/0268843 A1) in view of Erestam (US 2017/0256006 A1) with in further view of Cole, JR. et al (US 2005/0225288 A1)

Regarding Claim 7, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman in view of Erestam fails to teach, wherein the housing further comprises: a portable case having a base; and a lid coupled to the base by a hinge.
Cole Jr. et al. teaches, wherein the housing further comprises: a portable case having a base (refer fig.1-4 that discloses battery charging unit with a base); and a lid coupled to the base by a hinge (refer fig.1-4 that discloses charging door 86 comprised of a hinge 90).

Cole Jr. et al. further teaches, wherein the housing further comprises: a latching mechanism to latch the lid to the base (refer fig.1-4 that discloses the ); a locking mechanism to lock the lid to the base; and a carry handle (refer fig.1-4 that discloses the carry handle 122 with the locking and unlocking mechanism for closing the door 86). It would have been obvious to one having ordinary skill in the art to modify the charging device of Baarman in view of Erestam with the charging case comprised of handle as taught by Cole Jr. et al. such that to provide ease of accessibility or mobility to different locations for providing charging services. 

Regarding Claim 18, Baarman in view of Erestam teaches the method of claim 16. Baarman in view of Erestam fails to teach, wherein the charging station hub includes a portable case having a base and a lid coupled to the base by a hinge, the method further comprising: latching, using the latching mechanism, the lid to the base.
Cole Jr. et al. further teaches, wherein the charging station hub includes a portable case having a base and a lid coupled to the base by a hinge (refer fig.1-4 that discloses portable battery charging unit with the base an hinge 90), the method further comprising: latching, using the latching mechanism, the lid to the base (refer fig.1-4 that discloses the carry handle 122 with the locking and unlocking mechanism for closing the door 86)
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2016/0268843 A1) in view of Erestam (US 2017/0256006 A1) with in further view of Zeiler et al. (US 2013/0109375 A1).

Regarding Claim 9, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman in view of Erestam fails to teach, further comprising a sensor to detect one of a motion or breaking of the charging site hub, wherein the controller is further configured to: detect, using the sensor, an unauthorized motion of the charging site hub; and generate an alarm in response to detecting the unauthorized motion. However, Zeiler discloses a tool 105 that is comprised of sensors 155 that is capable of detecting the movement of tool (para 0059) and communicates with the smart phone 120 regarding movement of tool  which is capable of generating an alarm signal if the tool has been moved or opened (refer para 0058, 0089). Thus it would have been obvious to one having ordinary skill in the art to modify the charging station of Baarman in view of Erestam to combine with sensors that is capable of detecting the movement of devices and communicates with user mobile device as taught by Zeiler such that provides safety from any irregular activities which could result in damaging or theft of the device. 

Regarding Claim 10, Baarman in view of Erestam teaches the charging station hub of claim 1. Baarman in view of Erestam fails to teach, wherein the controller is further configured to provide, via the communication module, an alert to the mobile user device in response to detecting the unauthorized motion. Zeiler teaches, wherein the (refer para 0089 that discloses the tool capable of generating a signal such as alarm or vibration when the device movement takes place).

Regarding Claim 14, Baarman in view of Erestam teaches the method of claim 13. Baarman in view of Erestam fails to teach, detecting, using a sensor of the charging station hub, an unauthorized motion of the charging site hub; and generating, using the controller, an alarm in response to detecting the unauthorized motion.
Zeiler discloses a tool 105 that is comprised of sensors 155 that is capable of detecting the movement of tool (para 0059) and communicates with the smart phone 120 regarding movement of tool  which is capable of generating an alarm signal if the tool has been moved or opened (refer para 0058, 0089). Thus it would have been obvious to one having ordinary skill in the art to modify the charging station of Baarman in view of Erestam to combine with sensors that is capable of detecting the movement of devices and communicates with user mobile device as taught by Zeiler such that provides safety from any irregular activities which could result in damaging or theft of the device.

Regarding Claim 15, Baarman in view of Erestam teaches the method of claim 14. Zeiler teaches, wherein the controller is further configured to provide, via the communication module, an alert to the mobile user device in response to detecting the (refer para 0089 that discloses the tool capable of generating a signal such as alarm or vibration when the device movement takes place).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859